DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 6/11/2021 is acknowledged.
Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/11/2021.
Claims 1-9 have been considered on the merits herein. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon or an abstract idea) without significantly more. The claimed invention is drawn to a method for determining the level of an analyte comprising steps a. providing an analysis solution comprising an enzyme and a substrate, b. detecting two signals produced by enzyme catalyzed conversion of the solution, c. calculation of a conversion factor and d. determination of the content of the analyte by means of the conversion factor.  The claim(s) recite(s) an abstract idea which includes both mental processes as well as 
For these reasons the claims are rejected under section 101 as being directed tonon-statutory subject matter. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 6, 8, 9 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO2013/053953, IDS.
WO953 teaches a method for determining an analyte in a sample comprising providing a biological sample, i.e. at least one analysis solution having a known proportion of the sample to be analyzed, comprising the enzyme C beta-lactamase, a fluorescent or chromogenic reporter substrate and the analyte, i.e. beta-lactam antibiotics (p. 8-12), wherein the beta-lactamase is capable of converting the beta-lactam antibiotics and the reporter substrate so that they compete for conversion from the enzyme.  Regarding claims 1 and 8, the method is based upon competition between the reporter substrate acting as the substrate and the antibiotic acting as an inhibitor substrate towards to catalytic site of the C beta-lactamase (p. 12, lines 14-25). They are able to detect two signals, i.e. S1 and S2, i.e. in the absence of antibiotic the lactamase more rapidly hydrolyzes the reporter substrate producing a signal. In the presence of antibiotic is unable to hydrolyze the reporter substrate, i.e. the higher the concentration of antibiotic, the lower the signal, thus inversely proportional to the antibiotic concentration in the biological sample (p. 12, lines 15-25).  The signals are measured 
Regarding claim 2, they teach two analysis solutions, i.e. Sample 1 spiked with 40mg/ml ampicillin and 60 mg/ml of cefuroxime. Sample 2 was spiked with 70 mg/ml of ampicillin and 30 mg/ml of cefuroxime (ex. 7, p. 47, lines 6-16). 
Regarding claim 4, the signal-producing substrate is at least 80% of the concentration required for saturation of the enzyme, i.e. Vmax (see Table 13). 
Regarding claims 5 and 6, p. 18 of WO953 teaches the conversion factor calculation and determining v0. 
Regarding claim 9, they teach using a 96 well microplate, i.e. a microtiter plate (p. 36, lines 8-26, p. 37) and a spectrophotometer cell, i.e. a cuvette (p. 35, line 15). 
Thus, the reference anticipates the claimed subject matter. 

Claim(s) 1, 2, 4, 5, 6, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freeman et al. (Biosensors and bioelectronics, 1992, IDS).
Freeman teach a method for determining an analyte in a sample comprising providing a sample, i.e. at least one analysis solution having a known proportion of the sample to be analyzed, i.e. a fixed concentration (p. 50, 1st full parag. and 2nd col, 1st parag.), comprising the enzyme alkaline phosphatase (AP), a fluorescent 4-methylumbelliferyl phosphate substrate and a second substrate, wherein the AP is st col, 1st full parag.).  Regarding claims 1 and 8, the method is based upon competition between the substrates wherein the second substrate competes for the active site of the enzyme, which result in an inhibition of the fluorescent substrate (p. 50, 1st col, 1st full parag.).  They are able to detect two signals, i.e. S1 and S2 (p. 50, 1st col, 1st full parag., Eq. (1)).   4-methylumbelliferyl phosphate fluoresces upon hydrolysis of the phosphate ester by AP. Each sample contains known concentrations of the 4-methylumbelliferyl phosphate.  As the second substrate, i.e. the analyte, was increased, the rate of fluorescence changed due to a decrease in 4-methylumbelliferibe production (p. 50, 2nd col., 1st parag.), i.e. the higher the concentration of analyte, the lower the signal, thus inversely proportional to the analyte concentration in the sample. The signals are measured by fluorescence (p. 50-54).  
Regarding claim 2, they teach two analysis solutions, i.e. A1 spiked substrate NPP and A2 spiked with substrate AMP (p. 52-53, Fig. 3, Fig. 4). 
Regarding claim 4, Freeman teaches the Km values, i.e. Michaelis constants, for NPP, i.e. A1 in the solution (p. 50, Eq. 1 and P. 52, whole page).  
They teach determining the content of the analyte (see entire document). Regarding claims 5 and 6, Freeman teaches the conversion factor calculation and determining v0 (p. 50-53). 
Freeman also teaches that competitive inhibition assays can be generalized to include many enzyme/substrates systems and can be used with any enzyme that has a nd col. 1st parag., p. 53 last parag.-p. 54). 
Thus, the reference anticipates the claimed subject matter. 

Claim(s) 1, 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Cristofaro et al (Biochemistry, 1992, IDS).
De Cristofaro teach competitive binding substrates to thrombin, i.e. fibrinogen, a synthetic chromogenic substrate S2238 (p. 258, 1st col., 2nd col, 1st full parag.) and hirudin, for example. The competitive substrates bind to the fibrinogen recognition site on thrombin in a competitive fashion (p. 257, 1st col.).  De Cristofaro carry out measurements of substrate hydrolysis in the presence of fibrinogen to obtain Km values for S2238 as well as for fibrinogen (p. 258, 2nd col, 1st full parag.). The measurement method comprising an analysis solution comprising thrombin, S2238 as the signal-producing substrate and fibrinogen.  The enzyme is capable of converting both S2238 and fibrinogen given that they compete for conversion by the enzyme. Two signal are detected, S1 and S2, i.e. sKcat and sKm for both substrate and analyte, i.e. S2238 and fibrinogen and Vmax using a conversion factor (p. 259, see Eq. 2a, 2b, and 3, p. 259, 2nd col. 2nd and 3rd parag., Fig. 1, Table I, Fig. 2) corresponding to applicants claims 5-8.   Regarding claim 9, analysis solution is provided in a cuvette and placed into a spectrophotometer (p. 258, 2nd col., 1st parag.). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/053953, IDS in view of De Cristofaro et al (Biochemistry, 1992, IDS).
WO953 teaches a method for determining an analyte in a sample comprising providing a biological sample, i.e. at least one analysis solution having a known proportion of the sample to be analyzed, comprising the enzyme C beta-lactamase, a fluorescent or chromogenic reporter substrate and the analyte, i.e. beta-lactam antibiotics (p. 8-12), wherein the beta-lactamase is capable of converting the beta-
Regarding claim 2, they teach two analysis solutions, i.e. Sample 1 spiked with 40mg/ml ampicillin and 60 mg/ml of cefuroxime. Sample 2 was spiked with 70 mg/ml of ampicillin and 30 mg/ml of cefuroxime (ex. 7, p. 47, lines 6-16). 
Regarding claims 5 and 6, p. 18 of WO953 teaches the conversion factor calculation and determining v0. 
Regarding claim 9, they teach using a 96 well microplate, i.e. a microtiter plate (p. 36, lines 8-26, p. 37) and a spectrophotometer cell, i.e. a cuvette (p. 35, line 15). 
WO’953 does not teach the enzyme to be thrombin and the analyte to be fibrinogen according to claim 7, however competitive inhibitor assays using enzymes 
De Cristofaro teach competitive binding substrates to thrombin, i.e. fibrinogen, a synthetic chromogenic substrate S2238 (p. 258, 1st col., 2nd col, 1st full parag.) and hirudin, for example. The competitive substrates bind to the fibrinogen recognition site on thrombin in a competitive fashion (p. 257, 1st col.).  De Cristofaro carry out measurements of substrate hydrolysis in the presence of fibrinogen to obtain Km values for S2238 as well as for fibrinogen (p. 258, 2nd col, 1st full parag.). The measurement method comprising an analysis solution comprising thrombin, S2238 as the signal-producing substrate and fibrinogen.  The enzyme is capable of converting both S2238 and fibrinogen given that they compete for conversion by the enzyme. Two signal are detected, S1 and S2, i.e. sKcat and sKm for both substrate and analyte, i.e. S2238 and fibrinogen and Vmax using a conversion factor (p. 259, see Eq. 2a, 2b, and 3, p. 259, 2nd col. 2nd and 3rd parag., Fig. 1, Table I, Fig. 2) corresponding to applicants claims 5-8.   Regarding claim 9, analysis solution is provided in a cuvette and placed into a spectrophotometer (p. 258, 2nd col., 1st parag.). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to substitute any enzyme and their competitive substrates, i.e. thrombin and fibrinogen as disclosed by De Cristofaro, in place of beta-lactamase and its substrates in the method of WO953 and the results of determining the level of the analyte would have been reasonably predictable. One would have a reasonable 
Regarding claim 3, the concentration of the signal producing substrates in the analysis solutions are optimizable variables depending on the amount of enzyme and competitive analyte in the analysis solutions.  

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (Biosensors and bioelectronics, 1992, IDS) in view of De Cristofaro et al (Biochemistry, 1992, IDS).
Freeman teach a method for determining an analyte in a sample comprising providing a sample, i.e. at least one analysis solution having a known proportion of the sample to be analyzed, i.e. a fixed concentration (p. 50, 1st full parag. and 2nd col, 1st parag.), comprising the enzyme alkaline phosphatase (AP), a fluorescent 4-methylumbelliferyl phosphate substrate and a second substrate, wherein the AP is capable of converting the two substrates (analyte and substrate) so that they compete for conversion from the enzyme (abstract, p. 50, 1st col, 1st full parag.).  Regarding claims 1 and 8, the method is based upon competition between the substrates wherein the second substrate competes for the active site of the enzyme, which result in an inhibition of the fluorescent substrate (p. 50, 1st col, 1st full parag.).  They are able to detect two signals, i.e. S1 and S2 (p. 50, 1st col, 1st full parag., Eq. (1)).   4-methylumbelliferyl phosphate fluoresces upon hydrolysis of the phosphate ester by AP. Each sample contains known concentrations of the 4-methylumbelliferyl phosphate.  As the second substrate, i.e. the analyte, was increased, the rate of fluorescence changed nd col., 1st parag.), i.e. the higher the concentration of analyte, the lower the signal, thus inversely proportional to the analyte concentration in the sample. The signals are measured by fluorescence (p. 50-54).  
Regarding claim 2, they teach two analysis solutions, i.e. A1 spiked substrate NPP and A2 spiked with substrate AMP (p. 52-53, Fig. 3, Fig. 4). 
Regarding claim 4, Freeman teaches the Km values, i.e. Michaelis constants, for NPP, i.e. A1 in the solution (p. 50, Eq. 1 and P. 52, whole page).  
They teach determining the content of the analyte (see entire document). Regarding claims 5 and 6, Freeman teaches the conversion factor calculation and determining v0 (p. 50-53). 
Freeman also teaches that competitive inhibition assays can be generalized to include many enzyme/substrates systems and can be used with any enzyme that has a substrate that exhibits a change in optical properties upon reaction with the enzyme (p. 50, 2nd col. 1st parag., p. 53 last parag.-p. 54). 
Freeman does not teach the enzyme to be thrombin and the analyte to be fibrinogen according to claim 7, however competitive inhibitor assays using enzymes and their substrates were known before the effective filing of the claimed invention.  Fibrinogen and thrombin competition experiments were known before the effective filing of the claimed invention.  See DeCristofaro below. 
De Cristofaro teach competitive binding substrates to thrombin, i.e. fibrinogen, a synthetic chromogenic substrate S2238 (p. 258, 1st col., 2nd col, 1st full parag.) and hirudin, for example. The competitive substrates bind to the fibrinogen recognition site st col.).  De Cristofaro carry out measurements of substrate hydrolysis in the presence of fibrinogen to obtain Km values for S2238 as well as for fibrinogen (p. 258, 2nd col, 1st full parag.). The measurement method comprising an analysis solution comprising thrombin, S2238 as the signal-producing substrate and fibrinogen.  The enzyme is capable of converting both S2238 and fibrinogen given that they compete for conversion by the enzyme. Two signal are detected, S1 and S2, i.e. sKcat and sKm for both substrate and analyte, i.e. S2238 and fibrinogen and Vmax using a conversion factor (p. 259, see Eq. 2a, 2b, and 3, p. 259, 2nd col. 2nd and 3rd parag., Fig. 1, Table I, Fig. 2) corresponding to applicants claims 5-8.   Regarding claim 9, analysis solution is provided in a cuvette and placed into a spectrophotometer (p. 258, 2nd col., 1st parag.). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to substitute any enzyme and their competitive substrates, i.e. thrombin and fibrinogen as disclosed by De Cristofaro, in place of alkaline phosphatase and its substrates in the method of Freeman and the results of determining the level of the analyte would have been reasonably predictable. One would have a reasonable expectation of successfully determining the level of the analyte when substituting known enzymes and their substrates for use in the method of Freeman. 
Regarding claim 3, the concentration of the signal producing substrates in the analysis solutions are optimizable variables depending on the amount of enzyme and competitive analyte in the analysis solutions.  
Regarding claim 9, Freeman does not use a cuvette, however cuvettes were well known before the effective filing date to be used in the method as claimed as disclosed 
 	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697.  The examiner can normally be reached on M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY M GOUGH/           Examiner, Art Unit 1651                                                                                                                                                                                             

/TAEYOON KIM/           Primary Examiner, Art Unit 1632